Citation Nr: 0021465	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for degenerative joint/disc 
disease of the back.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO rating decision of the RO in 
Houston, Texas, that denied the veteran's claims for service 
connection for degenerative joint disease of the back and for 
tinea corporis and skin rash.  The veteran timely filed an 
appeal with the Board.  In March 1998 decision, the RO 
granted service connection for tinea corporis and skin rash, 
and assigned a 10 percent evaluation; that action resolved 
the question of service connection, and the veteran has not 
filed a notice of disagreement with the RO as the rating 
assigned.  Hence, the claim for service connection for 
degenerative joint/disc disease of the back is the single 
issue on appeal. 

In June 2000, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During that hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).  Hence, the Board will consider such evidence in 
connection with the current appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus between 
current degenerative joint/disc disease of the back and the 
veteran's military service.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for degenerative joint/disc disease of the 
back.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If degenerative arthritis becomes manifest to a 
degree of 10 percent or more within one year after discharge 
from service, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
degenerative joint disease of the back.  A well-grounded 
claim is one that is plausible.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468, citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

Alternatively, a claim may be deemed well grounded pursuant 
to the provisions of 38 C.F.R. § 3.303.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997). 

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether the claim is well 
grounded except where the assertion is inherently incredible 
or beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran's service medical records indicate that he was 
diagnosed with a sprained back in July 1964.  In July 1965, 
the veteran stated that he was hit in the back by an aircraft 
door.  Physical examination found a slight strain.  A 
musculoskeletal examination was noted to have been negative.  
In August 1965, the veteran complained of a low back strain 
following swimming.  His costovertebral angle was noted to 
have been tender to the touch.  A discharge examination was 
conducted in March 1970.  The veteran noted that he was 
struck in the back by an aircraft door in 1964 and strained 
his back.  He reported no problems since that time.  The 
examiner noted that there were no complications or sequelae.  

In December 1970, the veteran applied for service connection 
for a stomach disability.  A VA examination was conducted in 
January 1971.  The veteran complained of stomach pain, a 
nervous stomach and left shoulder pain.  The orthopedic and 
neurological portions of the examination were negative for 
any findings related to a back condition.  A March 1971 
rating decision granted service connection for 
gastroduodenitis and probable ulcer.  

The veteran presented at a VA facility with chronic 
intermittent low back pain in April 1980.  An x-ray 
evaluation noted minimal degenerative joint disease of the 
lumbar spine.  

In August 1987, the veteran again presented at a VA facility 
with low back pain.  He also complained of occasional 
tingling down the left leg.  No acute injury was noted.  
Lumbar radiculopathy was diagnosed.  

In January 1995, the veteran presented at a VA facility with 
back pain of three day's duration.  The examiner noted that a 
1992 x-ray evaluation found degenerative joint disease of the 
lumbosacral spine.  The diagnosis was low back pain at the 
L5/S1 level.  In June 1995, the veteran was diagnosed with 
radiculopathy of the L2 dermatone.  The examiner stated that 
the veteran was undergoing clearance for a questionable 
inguinal hernia and that he was willing to delay further 
treatment to determine if the anterior thigh numbness 
resolved with treatment for the hernia.  The veteran stated 
that he has had low back pain since January 1995.  He 
reported no recent antecedent injury but noted that he 
fractured his ankle in a motor vehicle accident in 1974.  It 
was noted that a May 1995 x-ray series revealed a 
questionable unilateral spondylosis of L5.  The diagnosis was 
mechanical low back pain contributed by myofascial pain 
syndrome.  

In May 1995, the veteran requested service connection for a 
back condition, indicating that he injured his back in 
service in 1965.  

In a statement received in September 1995, the veteran stated 
that he was first treated for a back condition subsequent to 
service in May 1970 at the Huntington, West Virginia, Medical 
Center (VAMC).  The RO obtained records from the VAMC going 
back to 1976 but the first record relating to a back 
complaint was in July 1994.  

A March 2000 magnetic resonance imaging (MRI) of the cervical 
spine revealed distended disc disease with foraminal 
stenoses.

During a hearing before the undersigned Member of the Board 
in June 2000, the veteran testified that in 1965 in service, 
he was working on an aircraft when the pilot accidentally 
released the door containing the plane's landing gear that 
was opened by 3000 pounds of hydraulic pressure.  He was 
struck by the door and knocked 10 to 12 feet in the air 
towards the back of the plane.  He also testified that the 
injury immediately produced a "knot" in the upper back that 
has continuously bothered him since the accident.  He added 
that, although no physician has expressly opined, he believes 
that this in-service accident caused his spinal degenerative 
joint disease.  

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for degenerative joint disease of 
the back.  The veteran's service medical records reveal 
treatment and diagnosis of a back condition (low back 
strain), and there is post-service medical evidence 
establishing a current low back disability (degenerative 
joint/disc disease).  Significantly, however, the veteran's 
claim must fail in the absence of competent (i.e., medical) 
evidence of a nexus between that the back injury and 
condition shown in service, and the current back disability.  

Although low back strain was shown in service, no chronic low 
back disability was shown at the veteran's discharge from 
service.  Moreover, there is no medical evidence of a 
diagnosis of degenerative joint disease with the first post-
service year.  Indeed, post-service medical records are 
negative for any complaints, treatment or diagnosis of a 
disability involving the back until 1980.  There also is no 
medical opinion relating the current back disability to the 
veteran's military service.  In short, there is no competent 
medical evidence of a nexus between the current claimed 
condition and service.  In the absence of such evidence, the 
claim is not plausible.

While the veteran has asserted experiencing chronic back 
problems dating from the 1960's, his assertions, alone, do 
not provide a sufficient basis to well ground his claim.  As 
a lay person without the appropriate medical training and 
expertise, the veteran is not competent to render an opinion 
on a medical matter.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Thus, while the veteran's hearing testimony is 
sufficient to establish continuity of symptomatology dating 
from his active service (assuming credibility), a medical 
opinion linking a current back disability to this history of 
symptomatology is needed to support the claim.  See Savage, 
supra.  No such evidence has been presented in this case, and 
the veteran has acknowledged that no such opinion exists.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim of entitlement 
to service connection for degenerative joint disease of the 
back, the VA is under no duty to assist him in developing the 
facts pertinent to that claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The Board notes that the RO provided the veteran with the 
legal requirement of submitting a well-grounded claim in the 
October 1995 statement of the case, and has clearly explained 
the basis for the denial of the claim.  Thus, any duty to 
inform him of the evidence needed to support his claim has 
been met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for degenerative joint/disc of the back is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

